     Case 1:20-cv-00127-GNS Document 6 Filed 08/10/20 Page 1 of 6 PageID #: 31




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION

JOHN PHILIP WHEATLEY                                                                  PLAINTIFF

v.                                                    CIVIL ACTION NO. 1:20-CV-P127-GNS

ALEX WRIGHT et al.                                                                 DEFENDANTS


                                  MEMORANDUM OPINION

        This is a pro se civil rights-action brought by a pretrial detainee pursuant to 42 U.S.C.

§ 1983. The Court has granted Plaintiff John Philip Wheatley leave to proceed in forma

pauperis. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the

reasons set forth below, the Court will dismiss this action.

                                I. SUMMARY OF COMPLAINT

        Plaintiff is incarcerated at the Warren County Regional Jail (WCRJ). He brings this suit

against the WCRJ; the Bowling Green Police Department (BGPD); and BGPD Detective Alex

Wright.

        Plaintiff makes the following allegations:

        On 12-5-19 at approximately 1800 hours I John Wheatley was escorted to Florida
        Room at [WCRJ] were I met with 3 officers one being Detective Alex Wright
        Badge # 128 of BGPD, Officer Wright advised me that he needed me to talk to him,
        when I advised them I would not speak without lawyer present he grabbed me by
        the shirt and assaulted me at which point I steped out of room and advised . . .
        WCRJ staff of the incident.

        BGPD is being sued for allowing Detective Wright to commit assault on inmate
        ....

        [WCRJ] failed to provide proper and correct duty to protect an inmate under “Tort
        law” by failing to produce evidence in video on 12-5-19 at around 1800 hours. On
        Report filed by Deputy Randy on 2/4/20 . . . told me [] that cameras only went back
        60 days. But also C.O. Randy told me it shows me escorted to Booking and after
        walking in Florida Room it went blank. Now Report is signed by Sergeant Kinslow
        and Captain [] Ziga. Those two WCRJ staff reviewed cameras and stated on
  Case 1:20-cv-00127-GNS Document 6 Filed 08/10/20 Page 2 of 6 PageID #: 32




        Report, made on 2/4/20 . . . that cameras only went back to 12/5/19 at 2206 meaning
        a whole day was erased wich is the day of incident which started at 1800 hours so
        Someone had to tamper with evidence, because from 2/4/20 to 12/5/19 is 59 days
        so one day is magically lost.

        As relief, Plaintiff seeks damages and that Defendant Wright be charged with assault.

                                      II. LEGAL STANDARD

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),


                                                   2
  Case 1:20-cv-00127-GNS Document 6 Filed 08/10/20 Page 3 of 6 PageID #: 33




or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                          III. ANALYSIS

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       A. Defendant Wright

       The Court first addresses Plaintiff’s claim against Defendant Wright. Plaintiff indicates

that he is bringing constitutional claims against Defendant Wright under the Fourth, Fifth, and

Eighth Amendments. However, an excessive-force claim against a pretrial detainee is analyzed

under the Fourteenth Amendment. The relevant inquiry into such a claim is whether the force

purposely or knowingly used against the prisoner was objectively unreasonable. Kingsley v.

Hendrickson, 576 U.S. 389, 396-97 (2015); see also Coley v. Lucas Cty., 799 F.3d 530, 538

(6th Cir. 2015) (citing Kingsley). This inquiry is “highly fact-dependent” and must consider the

government’s “legitimate interests” managing correctional facilities in pursuing “to preserve



                                                  3
  Case 1:20-cv-00127-GNS Document 6 Filed 08/10/20 Page 4 of 6 PageID #: 34




internal order and discipline and to maintain institutional security.” Coley, 799 F.3d at

538 (quoting Kingsley, 576 U.S. at 387).

        Here, other than stating that Defendant Wright grabbed his shirt, Plaintiff has failed to

describe the alleged assault in any detail, including the extent of Plaintiff’s injury, if any. This

allegation is too vague and conclusory to state a Fourteenth Amendment excessive-force claim

against Defendant Wright under Iqbal and Twombly. Thus, the Court will dismiss this claim for

failure to state a claim upon which relief may be granted. See, e.g., Riddle v. Rivard, No. 14-

11092, 2015 U.S. Dist. LEXIS 725, at *5 (E.D. Mich. Jan. 6, 2015) (dismissing vague allegation

of assault by a prison official); Tillman v. Huss, No. 1:13-cv-297, 2013 U.S. Dist. LEXIS

116761, at *29 (W.D. Mich. Aug. 19, 2013) (same); Theriot v. Durano, No. 5:12-cv-11629, 2012

U.S. Dist. LEXIS 77891, at *3-4 (E.D. Mich. June 5, 2012) (same).

        B. Defendant BGPD

        The Court next turns to Plaintiff’s claim against Defendant Wright’s employer, the

BGPD. The BGPD is not an entity subject to suit under § 1983. Matthews v. Jones, 35 F.3d

1046, 1049 (6th Cir. 1994). Rather, any claim against it is actually against the City of Bowling

Green as the real party in interest. Id. (“Since the Police Department is not an entity which may

be sued, Jefferson County is the proper party to address the allegations of Matthews’s

complaint.”).

        When a § 1983 claim is made against a municipality, such as the City of Bowling Green,

the Court must analyze two distinct issues: (1) whether Plaintiff’s harm was caused by a

constitutional violation; and (2) if so, whether the municipality is responsible for that violation.

Collins v. City of Harker Heights, Tex., 503 U.S. 115, 120 (1992). Because the Court has

determined that Plaintiff has failed to satisfy the first prong, i.e., failed to plead that any harm



                                                   4
  Case 1:20-cv-00127-GNS Document 6 Filed 08/10/20 Page 5 of 6 PageID #: 35




suffered by Defendant Wright was caused by a constitutional violation, the Court will dismiss

Plaintiff’s claim against the BGPD for failure to state a claim upon which relief may be granted.

       C. Defendant WCRJ

       Plaintiff next turns to Plaintiff’s claim against Defendant WCRJ. This claim is based

upon Plaintiff’s allegation that WCRJ officers “tampered” with the surveillance video which

would have shown his assault by Defendant Wright. Because a jail is not an entity subject to suit

under § 1983, Plaintiff’s claim against the WCRJ is actually against Warren County. Marbry v.

Corr. Med. Servs., No. 99-6706, 2000 U.S. App. LEXIS 28072, at *5 (6th Cir. Nov. 6, 2000).

       “A municipality cannot be held liable solely because it employs a tortfeasor -- or, in other

words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). Indeed, a municipality cannot be held

responsible for a constitutional deprivation unless there is a direct causal link between a

municipal policy or custom and the alleged constitutional deprivation. Id.; Deaton v.

Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal liability,

a plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his particular injury was incurred due to execution of that

policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police

Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). The policy or custom “must be ‘the moving force of the

constitutional violation’ in order to establish the liability of a government body under § 1983.”

Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454

U.S. 312, 326 (1981) (citation omitted)).

       Plaintiff’s claim against the WCRJ fails because he has not alleged that any constitutional

violation committed by WCRJ officials occurred as the result of a policy or custom implemented



                                                 5
      Case 1:20-cv-00127-GNS Document 6 Filed 08/10/20 Page 6 of 6 PageID #: 36




or endorsed by Warren County. Thus, the Court will dismiss Plaintiff’s claim against the WCRJ

for failure to state a claim upon which relief may be granted.

         D. Injunctive Relief

         Finally, the Court turns to Plaintiff’s request that Defendant Wright be charged with

assault. As a private citizen, Plaintiff cannot initiate criminal charges against anyone. See, e.g.,

Martin v. Koljonen, 89 F. App’x 567, 568 (6th Cir. 2004) (“Private citizens, whether or not they

are prisoners, simply cannot compel a criminal investigation or prosecution against another.”)

(citations omitted); Gonzalez v. Perez, No. 98-6575, 2000 U.S. App. LEXIS 2431, at *6 (6th Cir.

Feb. 14, 2000) (“[T]he authority to initiate a criminal complaint rests solely with state and

federal prosecutors[.]”) (citation omitted). Thus, the Court will also dismiss this claim for failure

to state a claim upon which relief may be granted.

                                         IV. CONCLUSION

         The Court will enter a separate Order dismissing this action for the reasons stated herein.

Date:    August 10, 2020




cc:     Plaintiff, pro se
        Defendants
        Warren County Attorney
        City of Bowling Green Attorney
4416.011




                                                  6
